DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 5-8, and 10) and species netrin-4 (Ib) in the reply filed on 02 November 2020 is acknowledged.  However, upon further consideration, the requirement to elect a species is withdrawn.
Claims 3, 4, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 November 2020.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 19 April 2019 and 27 June 2019 have been entered in full.  Claims 3, 4, and 9 are withdrawn from consideration as discussed above.  Claims 1, 2, 5-8, and 10 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other patent applications without providing the requisite information regarding the status thereof.  This occurs at least in the first paragraph, wherein reference to parent application 15/125,814 should be followed by a phrase such as “now U.S. Patent No. 10,265,437.”  Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites an acronym, MSC.  In the interest of clarity, acronyms should be spelled out at their first usage, followed by the acronym in parentheses.  Subsequent references to the subject matter can be made by acronym alone.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims recite a step of “administering” a polypeptide, but do not recite to whom or to what the polypeptide is being administered.  Thus, the claims are incomplete.  The metes and bounds of the claims cannot be determined because there is no recited patient population or cell culture type recited.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of promoting bone formation or reducing bone destruction, comprising administering an amount of netrin-1, netrin-4, slit1, or slit2 polypeptide to a location in a subject in need of bone formation or reduced bone destruction, wherein the amount is effective to promote bone formation or reduce bone destruction, does not reasonably provide enablement for the methods as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	

Accordingly, the invention is complex and unpredictable, involving the effects of complex biological molecules on physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The detailed guidance and working examples in the specification disclose that netrin-1, netrin-4, slit1, and slit2 have bone formation promoting effects.  Netrin-1, netrin-4, slit1, and slit2 increased bone mineral formation in mesenchymal stem cells.  Netrin-1, netrin-4, slit1, and slit2 treated tibias showed increased TRAP staining, indicating reduced numbers of osteoclasts.  Also, netrin-1, netrin-4, slit1, and slit2 treatment reduced the size of unicortical defects, and increased the quantity of bone in the defects.  In contrast, RGMa, RGMb, and slit3 increased the number of osteoclasts and decreased bone volume in cortical defects.  The specification indicates that netrin-1, netrin-4, slit1, and slit2 had no effect on Ewing sarcoma of bone tumor cell proliferation, whereas RGMa, RGMb, and slit3 decreased RDES tumor cell number.  The specification also states that netrins, RGMs, and slit ligands had no effect on SaOS2 osteosarcoma cells, Hs863 Ewing sarcoma cells, or Hs822 Ewing sarcoma cells.
The state of the art also indicates that different members of the recited polypeptide families can have opposite activities on bone formation, and do not appear to have the same activity on bone depending on how the polypeptide is tested.  For example, WO 2012/042289 A1 (INSERM; published 05 April 2012) discloses that administration of slit2 promotes bone formation.  See p. 23, li. 10-14.  Koh et al. (US 2015/0175673 A1, priority date 15 June 2012) indicate that slit3 has the opposite activities as those reported in the instant application. See at [0008], [0078], [0180]-[0187].  In such cases, significant experimentation would have been required to 
Furthermore, neither the specification nor the prior art teaches how to practice a method “for promoting bone formation or reducing bone destruction” (as recited in claim 1) to treat “osteopetrosis” (recited in claim 10).  The prior art indicates that osteopetrosis is characterized by insufficient osteoclast activity, and can be treated by systemic administration of agents that promote osteoclastogenesis, not by methods of promoting bone formation.  See Rubin et al., US 8,334,260 B2, issued 18 December 2012.  A large quantity of experimentation would have been required of the skilled artisan to determine how to practice a method of treatment of osteopetrosis by increasing bone formation.
Due to the large quantity of experimentation necessary to determine how to achieve increased bone formation or decreased bone destruction other than by administering netrin-1, netrin-4, slit1, or slit2 to a site on need of increased bone formation or decreased bone destruction in a subject in need thereof; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the contradictory state of the prior art; the unpredictability of the effects of combinations of complex biological molecules on physiological states; and the breadth of the claims; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/042289 A1 (INSERM; published 05 April 2012).
‘289 teaches a method of increasing bone formation (e.g., increasing bone mineral density), comprising administering slit2 polypeptide.  See p. 3, li. 13-21; p. 9, li. 30-31, stating that a ROBO1 agonist can be a slit2 polypeptide.  This disclosure is relevant to claims 1 and 2. 
Regarding claims 5-7, ‘289 teaches local administration to the site of injury at p. 24, li. 7-8.  See also p. 23, discussion of collagen-based carriers or medical delivery devices comprising a ROBO1 modulator for use in prostheses, internal patches around bone, or bone implants, which involve surgery and local administration.  
Regarding claim 8, treatment of osteonecrosis is taught at p. 6, li. 4-10.  While ‘289 does not expressly teach the mechanism by which slit2 2 is effective to treat In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

Claim(s) 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Van Zant et al. (US 2009/0028831 A1; published 29 January 2009).
Claim Interpretation:
Claim 1 recites a method “for promoting bone formation or reducing bone destruction” comprising administering a netrin, RGM, or slit ligand polypeptide in an amount “effective to promote bone formation or reduce bone destruction.”  The first quoted phrase, “for promoting…” is a preamble reciting the intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the claim also recites that the polypeptide has to be administered in an amount “effective to promote bone formation or reduce bone destruction.”  However, as long as the prior art teaches administration of the same therapeutic agent to the same 

Application of Prior Art Disclosure to Claim Limitations:
	Van Zant et al. teaches a method of treating osteopetrosis comprising administering slit2 polypeptide.  See [0037].
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/042289 A1 (INSERM; published 05 April 2012) in view of Yang et al. (US 2007/0248641 A1; published 25 October 2007).
As discussed above, ‘289 teaches a method of increasing bone formation (e.g., increasing bone mineral density), comprising administering a composition comprising slit2 polypeptide and a collagen-based carrier.  
‘289 does not explicitly teach collagen sponges, powdered collagen, or a collagen based gelatin hydrogel.  However, such matrices were commonly used to deliver bioactive polypeptides in similar methods of increasing bone formation or reducing bone destruction.  See Yang et al., [0074].
KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 2, 5-8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,265,437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering netrin or slit polypeptides (including netrin-1, netrin-4, and slit1 specifically) to a subject of therapeutic effect.  Both sets of claims recite the same types of collagen carriers, local administration to an injury (either an orthopedic injury or an injury in need of bone formation or reduced bone destruction).  The claims differ in several respects.  First, the instant claims explicitly recite promotion of bone formation or reduced bone destruction, whereas the patented claims only recite orthopedic injuries or surgical interventions, including an orthopedic injury that is a bone fracture.  However, these conditions or goals embrace substantial overlap, since the administered factors have the activity of increasing bone formation and/or reducing bone destruction.  Additionally, instant claim 7 specifically recites a bone fracture.  Second, the patented claims are limited to administration of netrin-1, netrin-4 or slit1, whereas the instant claims include other netrin and slit ligand polypeptides, as well as RGM polypeptides.  However, the genus recited in the patented claims is a subgenus of the genus recited in the instant claims.  A subgenus renders obvious its larger genus.    Accordingly, the instant claims are unpatentable over the patented claims in the absence of a terminal disclaimer.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 March 2021